The opinion of the court was delivered, May 13th 1872, by
Read, J.
The important question in this case is, whether the Court of Quarter Sessions of Allegheny county had jurisdiction of the subject-matter of the petition, or in other words, whether the particular local Act of Assembly of the 4th April 1866 (Pamph. L. 510) mentioned in the petition, was superseded and repealed by the general law enacted April 11th, in the same year (Pamph. L. 778), seven days afterwards. The general question of the effect of a general statute upon a previous particular statute has been much discussed in England within the last twenty years, and has given rise to several decisions, both in equity and common law, which we will proceed to examine.
In Gregory’s case, 6 Co. 196, “ three errors were assigned, 1, that the said branch of the act was abrogated and taken away by the Stat. of 5 Eliz. cap. 4. Sed non allocatur. For inspecto statuto they both stand together, and it was said that a later statute, in the affirmative, shall not take away a former act, and eo potius, if the former be particular and the latter general.” So in Judga Jenkin’s eight centuries of Reports, 41 Case, Third Century, p. 120. It is said “ The Statute of the 14 Ed. 3 ordains that every merchant who ships goods to be exported over sea, shall be compelled to find sureties to import two marks in bullion, upon his return to be delivered to the mint, and he shall have two marks of refined silver for it; afterwards by Acts of Parliament of 45 Ed. 3 and 10 R. 2, it was ordained that after three years no new charge should be imposed upon the subject. These last general statutes did not repeal the said statute of the 14 E. 3, for it is a special statute, and it is not a charge to the subject, for he has quid pro quo ; generalia specialibus non derogant.”
*96And in Lyn v. Wyn, reported in The Judgments of Sir Orlando Bridgman as Chief Justice of the Common Pleas, he says, p. 127, “ And the law will not allow the exposition to revoke or alter by construction of general words, any particular statute where the words may have their proper operation without it.”
In the Trustees of the Birkenhead Docks v. The Birkenhead Dock Company, Laird and another, 28 L. J. N. S. Ch., 457, it was held that “ a private act of Parliament, although declared to be a public act, cannot by any implication repeal a former private act; and such repeal can only operate, if there be in the subsequent act words which will operate as an express repeal of the act.” In this case Lord Justice Turner expressly approved the rule, as stated in the Third Century, p. 120, quoted above, saying, “To this rule of law I entirely assent.”
In The London & Blackwell Railway Company v. The Board of Works for the Limehouse District, 26 L. J. R. N. S. Ch., 164, Yice-Chancellor Wood held, that where the legislature- has vested special powers in a particular body for certain special purposes, a general act subsequently passed will not override those special powers, citing and approving the preceding ease, and the case of Sir Eoulk Grevil, in Jenkin’s Third Century Case, 41, p. 120. The same learned judge in Fitzgerald v. Champneys, 30 L. J. R. N. S. Ch. 787, held that a local Act of Parliament is not, in the absence of any indication of intention on the part of the legislature, repealed or superseded by a public general act subsequently passed. In the Conservators of the River Thames v. Hall and another, 37 L. J. R. N. S. C. P., 163, Montague Smith, Justice, says, p. 167, “ The rule is that a later statute which is general and affirmative, does not abrogate a former which is particular.”
In Thorpe v. Adams, 6 Law R. C. P. 125, Lord Chief Justice Bovill (p. 135) says, “ But the general principle to be applied to the construction of Acts of Parliament is, that a general act is not to be construed to repeal a previous particular act, unless there is some express reference to the previous legislation on the subject, or unless there is a necessary inconsistency in the two acts standing together,” and in The Queen v. Champneys, Id. 394, the same learned judge says, “ It is a fundamental rule in the construction of statutes, that a subsequent statute in general terms, is not to be construed to' repeal a previous particular statute, unless there are express words to indicate that such was the intention, or unless such an intention appears by necessary implication. We had occasion to consider that matter in the recent case of Thorpe v. Adams.”
With this clear and authoritative exposition of the law, we will proceed to an examination of the two Acts of the 4th and 11th April 1866. The Bounty Acts were of a temporary character, growing out of the necessities of the rebellion, and the. sums *97raised under them by subscription or assessment required careful auditing and settlement of the accounts of the various agents and officials through whose hands they passed.
The Act of the 4th April 1866, is a special local particular act of Assembly, applying only to the counties of Allegheny and Westmoreland, and to the bounty accounts of school directors of any ward, borough or township in said counties. The Courts of Quarter Sessions of the said counties are authorized and empowered “ upon the application of five taxable citizens of any ward, borough or township in said counties; to appoint three competent persons as auditors, to audit and examine the bounty accounts of the school directors of any ward, borough or township in said counties, with power to examine witnesses and enforce attendance of persons and papers, and the report or finding of said auditors shall be evidence in any legal proceeding in any court of said counties.
The second section provides, “ Whenever any surplus funds, arising fi om bounty subscription or assessment, shall be found in the hands or custody of the school directors as aforesaid, the same shall be paid over to the treasurer of the school fund for said school district for school purposes.”
The Act of 11th April 1866 is a general affirmative act with no negative words, making it the duty “ of the commissioners, supervisors, borough and city councils, school directors, board of election officers, and all other persons and officials, who under the directions and authority of an Act of the General Assembly rela-' ting to the payment of bounties to volunteers, approved the 25th day of March 1864, and the several supplements thereto, proceeded to raise money by taxation, or otherwise, as the agents, officials or representatives of any county, township, ward, city or borough, for the payment of bounties to volunteers, to have their accounts regularly and legally audited, at the time of auditing other accounts hy the proper board of auditors of the county, township, ward, city or borough, for which such moneys were so raised and expended.”
The second section provides for the delinquency of the officials, or of the board of auditors, and makes them liable to a fine of $50 for such delinquency, and the third section obliges the auditors to prepare a condensed statement of the condition of these finances, and publish the same at the cost of the district, for three successive weeks in the two newspapers having the largest circulation in the city or county.
It will be perceived that there are no words repealing the Act of the 4th April, nor any express reference to it, nor is there a necessary inconsistency in the two acts standing together; on the contrary, in the case before us there would be a failure of justice if the local special act were not upheld. There is no proper board of auditors for the Eleventh (late Seventh) ward, or any other *98ward in the city of Pittsburg, by whom these bounty accounts of the school directors can be regularly and legally audited, under the general act, and as a necessary result the local special act applies to and governs this case.
The Court of Quarter Sessions had jurisdiction of the subject-matter of the petition, and this disposes of the first six assignments of error. Nor are we disposed to interfere with the action of the court complained of in the seventh assignment of error, it having the power to direct and enforce the payment of the expenses of the audit, and this of course negatives the ninth and last assignment of error.
All the assignments of error are in fact based upon a want of jurisdiction in the court, and no errors are specially assigned to the report or finding of the auditors.
Decision of the Court of Quarter Sessions affirmed.